Citation Nr: 1505480	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  14-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant served on active duty for training from July 1985 to December 1985, for additional periods of active duty for training in June 1986, in 1987, and in July 1988, and remained on the rolls in the U.S. Army Reserve until December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.

At this juncture, a truncated procedural history involving claims other than the one currently before the Board for appellate review must be discussed.  

In a March 2009 decision, the Board determined that there was no new and material evidence to reopen previously denied claims for service connection involving the back and an acquired psychiatric disorder.  The Board also denied claims for service connection for disorders of the right and left knee.  The appellant appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 memorandum decision, the Court reversed the Board's finding that no new and material evidence had been submitted to reopen the claim for service connection for a back disorder and remanded that issue to the Board.  The Court also vacated that portion of the Board's decision that denied service connection for disorders of the right and left knee after determining they were inextricably intertwined with the claim involving the back.  In regards to that portion of the Board's March 2009 decision that declined to reopen a claim for service connection for an acquired psychiatric disorder, the Court affirmed.  

Prior to the Court's April 2011 memorandum decision, the appellant filed a new claim asserting that he was entitled to service connection for PTSD.  See November 2009 VA Form 21-4138.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given that the Court affirmed the Board's March 2009 determination that no new and material evidence had been submitted to reopen a previously denied claim for service connection for an acquired psychiatric disorder, and in light of the fact that the Board's March 2009 decision did not address the now separately raised claim for entitlement to service connection for PTSD, the Board will only consider whether service connection for PTSD is warranted in the instant case.  

The Board remanded the claims for service connection involving disorders of the back and bilateral knee in March 2012 for additional development.  Review of the record indicates that those claims are not ripe for Board review at this time as they appear to be in various stages of development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The appellant has not asserted that his symptomatology began in service or that he experienced a stressful event in service, and there is no probative evidence establishing that PTSD is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by letters sent to appellant in November 2009 and December 2009 with regard to the claim for service connection for PTSD.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision issued by the AOJ in May 2010.  

The duty to assist was also met in this case.  The service treatment records are in the electronic claims files and all pertinent private treatment records, to include records obtained from the Social Security Administration (SSA) and the facilities in which the appellant was incarcerated during the pendency of the appeal, have been obtained and associated with the file.  The Board acknowledges that the Veteran submitted VA Forms 21-4142 in September 2013 authorizing VA to obtain records related to his mental health treatment from M.L. and Dr. McK., and also acknowledges that it does not appear efforts to obtain these records were made.  Review of the records obtained from SSA, however, which are voluminous, reveal that records from both these providers were provided to VA.  As such, there is no prejudice in proceeding in the adjudication of this claim.  

The Board acknowledges that no VA examination was conducted in conjunction with the claim for service connection for PTSD, and acknowledges the assertion raised by the appellant's attorney that he should be afforded an examination and opinion to clarify his diagnosis/diagnoses.  See January 2014 In Lieu of VA Form 9.  The Board disagrees, first because the scope of the claim being adjudicated by the Board is limited to whether appellant is entitled to service connection for PTSD; secondly, because the appellant has not provided any argument that his symptomatology began in service or that he experienced a stressful event in service; and lastly, because there is no probative evidence of continuity of symptomatology since discharge.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the claim for service connection for PTSD at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Appellant is seeking service connection for PTSD.  He has not provided any argument as to why he believes he is entitled to service connection for this disability.  In this vein, he has not asserted that his symptomatology began in service or that he experienced a stressful event in service.  See e.g., November 2009 VA Form 21-4138; notice of disagreement received August 2010; January 2014 In Lieu of VA Form 9.  

Service treatment records are devoid of reference to complaint of, or treatment for, PTSD.  Although appellant reported frequent trouble sleeping at the time of a May 1989 report of medical history, he denied depression or excessive worry and nervous trouble of any sort, and clinical evaluation of his psychiatric functioning at that time was normal.  See also May 1989 report of medical examination.

The post-service evidence in this case is voluminous, and includes records from facilities in which the appellant was incarcerated during the pendency of this appeal, as well as evidence obtained from the SSA, to include, as noted above, mental health treatment provided by M.L. and Dr. McK.  It also includes records obtained from CommUnity Care, East Austin CHC.  Review of this evidence establishes that appellant was diagnosed with PTSD in June 2012.  At the time the diagnosis was provided, the appellant did not report any in-service stressors.  Rather, he reported the onset of symptomatology beginning after he sustained a work-related injury in 2008.  The Board notes at this juncture that other mental health treatment records also document the appellant's report that the onset of symptomatology began after the 2008 work injury, even when a diagnosis of PTSD was not provided.  See e.g., April 2010 clinical interview and mental status examination at Austin Psychological & Testing Center; August 2011 initial psychiatric evaluation conducted at CommUnity Care, East Austin CHC.  

In regards to the June 2012 diagnosis of PTSD, the record indicates that appellant was referred for a mental status examination and clinical interview to assess his emotional and adaptive functioning as part of his application for SSA disability coverage.  He alleged disability due to depression and PTSD.  He reported the onset of depressive symptomatology following a work-related injury that occurred in 2008.  He reported he was conducting a brake check at work when someone lowered the jack on the car, crushing a disk in his back.  Following a detailed mental status examination, Axis I diagnoses of major depressive disorder, severe with psychotic features, and PTSD were made, both based on the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  

The preponderance of the evidence does not support the claim for service connection for PTSD.  As noted above, the appellant has not asserted that his symptomatology began in service or that he experienced a stressful event in service.  In addition, the mental health treatment record that documents a diagnosis of PTSD linked the diagnosis of PTSD to a 2008 work injury.  Therefore, appellant does not have two of the required elements needed to establish a claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f), namely credible supporting evidence that an in-service stressor occurred and a link, established by medical evidence, between current symptoms and an in-service stressor.  For these reasons, service connection for PTSD is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


